FILED
                             NOT FOR PUBLICATION                            APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT J. LUMPKIN,                                No. 11-35044

               Plaintiff - Appellant,             D.C. No. 2:09-cv-01014-RAJ

  v.
                                                  MEMORANDUM *

SERGEANT ARMSTRONG, City of Kent
Correctional Facility Sergeant,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Former Washington state prisoner Robert J. Lumpkin appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
he was unlawfully incarcerated between June 12, 2009 and July 8, 2009. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Cafasso v. Gen.

Dynamics C4 Sys., Inc., 637 F.3d 1047, 1060 (9th Cir. 2011), and we affirm.

       The district court properly granted summary judgment because Lumpkin

failed to raise a genuine dispute of material fact as to whether he was unlawfully

incarcerated between June 12, 2009 and July 8, 2009. See id. at 1061 (“[t]o

survive summary judgment, a plaintiff must set forth non-speculative evidence of

specific facts”).

       We do not consider issues and claims raised for the first time on appeal. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

       AFFIRMED.




                                          2                                   11-35044